RENDERED: NOVEMBER 19, 2021; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                            Court of Appeals

                             NO. 2019-CA-1925-MR

JAMES E. DURHAM                                                      APPELLANT


                 APPEAL FROM BULLITT CIRCUIT COURT
v.                     FAMILY COURT DIVISION
                HONORABLE MONICA K. MEREDITH, JUDGE
                         ACTION NO. 92-J-00083


COMMONWEALTH OF KENTUCKY
EX REL. CABINET FOR HEALTH
AND FAMILY SERVICES; AND JODI
M. BROWN                                                             APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

TAYLOR, JUDGE: James E. Durham brings this appeal from a November 12,

2019, Order of the Bullitt Circuit Court, Family Court Division, finding him in

contempt for failure to pay child support and imposing a sentence of 179-days’

incarceration. We affirm.
               The underlying action was commenced on March 11, 1992, in the

Bullitt District Court (Action No. 92-J-00083) upon the filing of a paternity

complaint by the Commonwealth of Kentucky ex rel. Cabinet for Human

Resources (collectively referred to as the Commonwealth) and Jodi M. Brown.1

The Commonwealth sought to establish paternity of Brown’s daughter, who was

born on August 16, 1991.2 In the petition, it was alleged that Brown was receiving

support from the Commonwealth under Aid to Families with Dependent Children,

as well as other government benefits, and the Commonwealth wanted contribution

from the child’s father. Brown identified Durham as the father, and Durham filed

an acknowledgement of paternity. By Judgment and Order entered August 10,

1992, Durham was adjudicated the father and ordered to pay child support of $40

per week.

               Between 1992 and 2005, the matter was brought before the lower

court on several occasions for issues related to nonpayment of child support. By

order entered June 1, 2004, Durham was determined to be in contempt for failure

to pay child support and was sentenced to 179-days incarceration conditionally



1
 The Cabinet for Human Resources is now known as the Cabinet for Health and Family
Services. The Petition in this action was initiated by the Bullitt County Attorney on behalf of the
Commonwealth of Kentucky and Brown.
2
 The child turned eighteen on August 16, 2009, and from the record it appears James E.
Durham’s child support obligation terminated in 2010 when the child graduated from high
school.

                                               -2-
discharged for two years. Child support of $416.87 per month was ordered to be

paid plus an additional $50 per month to be applied toward his arrearage of

$9,087.79.3 The record is silent from late 2005 until early 2019. Presumably,

Durham made substantial child support payments during this period of time. His

unrefuted testimony, based on information received from the Bullitt County

Attorney’s Office, indicates he had paid over $62,800 of child support prior to the

2019 hearing. However, he remained obligated to pay any arrearage at the rate of

$50 per month.

               On April 16, 2019, the Commonwealth filed a motion to hold Durham

in contempt of court for failure to pay his current child support arrearage, in the

amount of $2,793.74.4 An evidentiary hearing was conducted, and by Order

entered on November 12, 2019, the family court stated:

                     At the hearing on November 5, 2019[,] the
               [Commonwealth] produced evidence that the current
               arrearage balance is $2,753.74. [Durham] has reduced
               the balance by less than $50.00 since the
               [Commonwealth’s] Motion was filed in April 2019.
               [Durham] testified that he works as a drywaller and
               supports a gambling habit. Counsel for [Durham] argued
               that [he] has “substantially complied” with his child
               support obligation and the Orders of the Court and thus
               should not be held in contempt.
3
 An Agreed Order reciting the same repayment terms was entered on August 31, 1999, and on
December 19, 2001, by the Bullitt District Court. Durham signed the orders as a pro se litigant.
4
 At the hearing, a representative of the Bullitt County Attorney’s Office testified that Durham
owed $1,896.87 to the Commonwealth and $856.87 to Brown, which totals $2,753.74, not
$2,793.74.

                                               -3-
                  [Durham] has offered no reasonable explanation as
             to why he was unable to comply with the agreement he
             had previously entered and requested, by his agreement,
             for the Court to Order. In fact, the testimony of
             [Durham] is that he is capable of gainful employment and
             has income sufficient to provide for him to participate in
             the recreational activity of gambling. The Court being
             sufficiently advised;

                  IT IS HEREBY ORDERED that [Durham] is found
             to be in contempt of Court. For his contemptuous
             conduct the Court imposes a sanction of one hundred
             seventy-nine (179) days to be served in the Bullitt
             County Detention Center. The sentence is to begin
             immediately and to be served continuously until satisfied.

November 12, 2019, Order at 2-3. This appeal follows.

             Durham contends that the family court erred by finding him in

contempt of court for failure to pay his child support arrearage as ordered. More

particularly, Durham contends the family court erred by ordering him to pay a

purge amount of $2,753.74, the total arrearage, which Durham otherwise had no

ability to pay.

             It is well-established that a trial court has the inherent authority to

enforce its judgment by ordering incarceration of a person who is found in

contempt of a lawful order of the court. Lewis v. Lewis, 875 S.W.2d 862, 864 (Ky.

1993). Such inherent authority is nearly unfettered and will not be disturbed

absent an abuse of discretion. Lanham v. Lanham, 336 S.W.3d 123, 128 (Ky. App.

2011). It has, likewise, been recognized that the lower court’s contempt authority

                                          -4-
should not be utilized to compel the doing of an impossible act. See Lewis, 875

S.W.2d at 864 (citing Rudd v. Rudd, 214 S.W. 791 (Ky. 1919)). In fact, the

Kentucky Supreme Court has specifically held that financial inability to pay can be

a valid defense to contempt. See Lewis, 875 S.W.2d at 864 (citing Clay v. Winn,

434 S.W.2d 650, 652 (Ky. 1968)). Therefore, the lower court must find that the

contemnor has the ability to satisfy the child support judgment before incarceration

can be ordered. Lewis, 875 S.W.2d at 864. The question of the contemnor’s

ability to satisfy a judgment is a question of fact to be determined by the trial court.

Id. at 864 (citing Clay, 434 S.W.2d at 652).

             As an evidentiary hearing was conducted without a jury, our review

proceeds pursuant to Kentucky Rules of Civil Procedure (CR) 52.01. CR 52.01

provides that “[f]indings of fact, shall not be set aside unless clearly erroneous[.]”

A finding of fact is not clearly erroneous if supported by substantial evidence.

Moore v. Asente, 110 S.W.3d 336, 353-54 (Ky. 2003). Questions of law are

reviewed de novo. Allen v. Devine, 178 S.W.3d 517, 524 (Ky. App. 2005).

             In this case, the family court conducted a hearing on November 5,

2019, upon the Commonwealth’s motion to find Durham in contempt for his

failure to pay the child support arrearage. A review of the video record reveals that

the court heard testimony from an employee of the county attorney, who testified

Durham’s child support arrearage was $2,753.74. She further testified that


                                          -5-
Durham’s two most recent payments were $40 on October 16, 2019, and $11 on

March 6, 2018. Durham testified he was a drywaller by trade but had not been

recently employed full time. Durham also testified that he had a gambling

addiction and estimated that he had spent $3,000-$4,000 on gambling in 2019.

Durham testified that the money he spent on gambling was earned by working

“odd jobs.” Thus, by his own admission, Durham had earned more income in 2019

than his total child support arrearage.

             Based upon this evidence, the family court specifically found that

Durham was capable of gainful full-time employment but chose to work only

sporadically. The family court also found that Durham spent those sporadic

earnings on gambling rather than paying child support. We believe the family

court’s findings of fact are supported by substantial evidence and, thus, the

findings are not clearly erroneous. The record plainly reveals that Durham

possessed the ability to pay the child support arrearage of $50 per month. Instead,

Durham simply chose not to work full time and to engage in gambling activities

rather than pay child support. Therefore, we do not believe the family court erred

by finding Durham in contempt for failure to pay the child support arrearage of

$50 per month as previously ordered.

             Had the action for the child support arrearage been brought for the

first time after the support obligation ended in 2010, upon the child’s


                                          -6-
emancipation, the result in this case might have been different. This Court

addressed that very issue in Goodman v. Goodman, 695 S.W.2d 865, 868 (Ky.

App. 1985) (holding that the power of contempt may be used to enforce child

support orders entered during the child’s minority, even after the child had reached

the age of emancipation). In this case, the orders at issue were entered in 1999,

2001, and 2004, which the court concluded had been violated by Durham. Based

on the evidence presented at the hearing, we find no abuse of discretion in the

court’s order holding Durham in contempt.

             For the foregoing reasons, the November 12, 2019, Order of the

Bullitt Circuit Court, Family Court Division, is affirmed.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                     BRIEF FOR COMMONWEALTH OF
                                          KENTUCKY EX REL. CABINET
Karen Shuff Mauer                         FOR HEALTH AND FAMILY
Assistant Public Advocate                 SERVICES:
Department of Public Advocacy
Frankfort, Kentucky                       Jeffrey L. England
                                          Special Assistant Attorney General
                                          Bullitt County Attorney’s Office
                                          Shepherdsville, Kentucky

                                          NO BRIEF FOR JODI M. BROWN.




                                         -7-